J-A23039-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    PATRICIA J. GALLOW                              :
                                                    :
                       Appellant                    :   No. 2960 EDA 2019

         Appeal from the Judgment of Sentence Entered March 28, 2019
      In the Court of Common Pleas of Chester County Criminal Division at
                        No(s): CP-15-CR-0000771-2016


BEFORE: KUNSELMAN, J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                            FILED NOVEMBER 17, 2020

        Patricia J. Gallow (Gallow) appeals from the judgment of sentence

imposed by the Court of Common Pleas of Chester County (trial court) after a

jury convicted her of two counts of theft by deception. Gallow challenges the

sufficiency and weight of the evidence, as well as the discretionary aspects of

her sentence. We affirm.

                                               I.

        In 1995, Gallow’s mother, Patricia J. Gallow (Mother), who has the same

name as her daughter, became the owner by deed of a parcel of land in




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A23039-20


Phoenixville, Chester County.1 The parcel is subdivided between two adjoining

properties with houses: 681 Schulykill Road, where Mother lived; and 687

Schulykill Road (687 property), where Gallow lived. Gallow began renting the

687 property in 1992 and remained a renter until leaving in 2019; there is no

dispute that Mother never formally transferred ownership of the 687 property

to Gallow.

       In February 2005, Gallow executed a mortgage and note in the principal

amount of $125,000 in favor of Washington Mutual Bank on the 687 property.

Despite not being the record owner of the property, Gallow obtained the

mortgage by attesting that she was “Patricia J. Gallow” under the 1995 deed

to the property.      Gallow did the same thing in November 2006 when she

entered into a loan agreement with Countrywide Bank for $122,000 secured

by the 687 property. Again, as she did in the first mortgage, Gallow signed

documents representing that she owned the 687 property.

       Mother learned of the mortgages in November 2014 when she received

a phone call from one of the banks because Gallow had fallen behind on her

mortgage payments.2          After confirming the mortgages at the recorder of


____________________________________________


1 The parcel passed to Mother and her brother in 1993 after their Father died.
Mother became the sole owner in 1995 after her brother transferred his
interest in the parcel to her.

2Because of the missed payments, mortgage foreclosure proceedings have
been instituted against the 687 property, with Mother being joined as a co-
defendant with Gallow.


                                           -2-
J-A23039-20


deeds, Mother notified the police. In July 2015, Gallow was charged with,

among other offenses, theft by deception for obtaining the mortgages by

creating the false impression that she was the record owner to the 687

property under the 1995 deed.

      Before trial, in an effort to have the charges dismissed, Gallow provided

the Commonwealth with photocopies of three checks that Mother signed

between February and March of 2014 when she worked at Gallow’s hair salon.

Significantly, each check’s memo line indicated that it was for the mortgage

on the 687 property, implying that Mother knew about the mortgages.

However, in the original checks obtained from the bank, it became apparent

that the mortgage information had been added because there was nothing in

the memo lines about the mortgage. This led the police to obtain a search

warrant for the 687 property. There, the police found the original photocopies

of the checks with the mortgage information altered with whiteout.

      Gallow was tried by a jury in November 2018. Mother reaffirmed that

despite Gallow asking several times, she never gave permission for the

mortgages. Mother also disavowed that she ever knew about the mortgages

before November 2014. In contrast, Gallow testified in her own defense that

Mother not only knew but also helped obtain the mortgage in 2005 in order to




                                     -3-
J-A23039-20


improve the 687 property.3 Because Gallow was unfamiliar with mortgages,

Mother helped her with the process and even accompanied her to the closing.

Gallow maintained the same about the 2006 mortgage, testifying that they

needed more money for the renovations. To support this claim, Gallow called

several witnesses to testify that Mother told them that she had given Gallow

the 687 property.

       The jury convicted Gallow of two counts of theft by deception:       (1)

creating or reinforcing a false impression and (2) failing to correct a false

impression.4 The trial court merged both counts for sentencing purposes and

ordered Gallow to serve one year less a day to two years less a day

imprisonment, followed by a consecutive five years’ probation as well as

requiring her to pay $277,407.62 in restitution. After sentencing, Gallow filed

a timely post-sentence motion, which the trial court denied.5 Gallow timely

appealed.

____________________________________________


3Gallow claimed that the decision to obtain the 2005 mortgage was agreed to
by Gallow’s sister and brother. Neither was called as a witness at the trial.

4 18 Pa.C.S. § 3922(a)(1) and (a)(3). The jury also found that the value of
the property for each count was more than $100,000, making both offenses
second-degree felonies. See 18 Pa.C.S. § 3903(a)(5). The jury acquitted
Gallow of the only other remaining offense, receiving stolen property; the trial
court previously dismissed theft by unlawful taking.

5 The trial court initially denied the post-sentence motion as untimely but
vacated its order when it learned that the clerk of courts had erroneously
rejected Gallow’s electronically filed motion for non-compliance with the
electronic signature requirements under Pa.R.Crim.P. 576.1(F).



                                           -4-
J-A23039-20


                                               II.

        Gallow first challenges the sufficiency of evidence for her theft by

deception convictions, arguing that the Commonwealth failed to present

sufficient evidence of mens rea, namely, that she ever intentionally mislead

or deceived anyone in obtaining the mortgages, despite not being the record

owner of the 687 property.6

        The Pennsylvania Crimes Code defines theft by deception as follows:

        (a) Offense defined.--A person is guilty of theft if he intentionally
        obtains or withholds property of another by deception. A person
        deceives if he intentionally:

              (1) creates or reinforces a false impression, including false
        impressions as to law, value, intention or other state of mind; but
        deception as to a person’s intention to perform a promise shall not
        be inferred from the fact alone that he did not subsequently
        perform the promise;


____________________________________________


6   In reviewing the sufficiency of the evidence, we consider:

        whether the evidence, viewed in the light most favorable to the
        Commonwealth as verdict winner, is sufficient to enable a
        reasonable jury to find every element of the crime beyond a
        reasonable doubt. The entire trial record must be evaluated and
        all evidence actually received must be considered, whether or not
        the trial court’s rulings thereon were correct. Moreover, the
        Commonwealth may sustain its burden of proving every element
        of the crime beyond a reasonable doubt by means of wholly
        circumstantial evidence. Finally, the trier of fact, while passing
        upon the credibility of witnesses and the weight to be afforded the
        evidence produced, is free to believe all, part or none of the
        evidence.

Commonwealth v. Bryant, 57 A.3d 191, 197 (Pa. Super. 2012) (citations,
quotation marks and brackets omitted).


                                           -5-
J-A23039-20


                                     ***

            (3) fails to correct a false impression which the deceiver
      previously created or reinforced, or which the deceiver knows to
      be influencing another to whom he stands in a fiduciary or
      confidential relationship.

18 Pa.C.S. § 3922. “A person is guilty of theft by deception if he intentionally

obtains property from another by deception. The Commonwealth must prove

that the victim relied upon the false impression.”        Commonwealth v.

McSloy, 751 A.2d 666, 669 (Pa. Super. 2000).

      At trial, there was no dispute that Gallow obtained the proceeds of the

mortgages by executing documents by attesting that she was “Patricia J.

Gallow” under the 1995 deed; Gallow herself admitted that she did so. N.T.,

11/16/18, at 186-87. This not being in dispute, the main factual question at

trial was whether Gallow obtained the mortgages with an intent to deceive,

specifically, whether she created the false impression that she was the owner

of the 687 property or had the permission of Mother.

      Viewing the evidence in the light most favorable to the Commonwealth

as verdict winner, there was sufficient evidence to establish that Gallow had

an intent to deceive. Mother testified that she never gave Gallow permission

to take out the mortgages, nor that she was involved or ever accompanied

Gallow in obtaining the mortgages.      N.T., 11/14/18, at 128-29, 135-36.

Moreover, Brian Haines, the manager of the title company involved in the

2005 mortgage, explained that Gallow would not have been allowed to sign

for the mortgage if she disclosed that she was not “Patricia J. Gallow” under

                                     -6-
J-A23039-20


the 1995 deed. Id. at 58, 72-73. This testimony ran directly contrary to

Gallow’s version of events and established that the mortgages were given only

because she created and reinforced the false impression that she owned the

687 property under the 1995 deed.

      Additionally, the Commonwealth admitted into evidence the three

checks that Gallow submitted purporting to show that Mother knew about the

mortgages. Id. at 203. As later discovered, each check had whiteout applied

to the memo line with writing added that was not in the original check. Mother

admitted that she filled out the checks and signed them but denied that the

writing in the memo lines was hers. N.T., 11/16/18, at 5. Gallow admitted

that she applied the whiteout and added the writing but claimed she did so

only because her attorney asked her to add information about the purpose of

the checks. Id. at 177-79. These checks, when viewed in the light most

favorable to the Commonwealth as verdict winner, could lead the jury to infer

that Gallow altered the checks and submitted them to deceive the

Commonwealth into believing that Mother knew about the mortgages; the jury

was not obligated to believe Gallow’s explanation.

      Against all this, Gallow argues that there was insufficient evidence to

convict her because the Commonwealth’s evidence was “inconsistent and

unreliable.” Gallow’s Brief at 19. In effect, Gallow is asking us to credit her

version of events despite our established standard of review, which we cannot

do under our standard for sufficiency review.


                                     -7-
J-A23039-20


      First, Gallow’s claim relies heavily on her assertion that the only

evidence that Mother did not authorize the mortgages came from Mother

herself.   Gallow’s Brief at 21-22.    This contention, however, ignores the

testimony of the manager of the title company. As noted above, he explained

that Gallow’s version of events—that she was allowed to obtain the mortgages

without being the record owner of the 687 property—could not have

happened.    As a result, besides Mother’s testimony that she was neither

involved nor authorized the mortgages, the jury had independent testimony

from someone that the only way Gallow could have obtained the mortgages

was by creating a false impression that she owned the 687 property.

      Next, Gallow highlights that she presented three witnesses who claimed

hearing Mother say that she gave the 687 property to Gallow. First, Stephanie

Alexy testified that she sold a health insurance plan to Gallow for Mother in

January 2014 and, during one of their meetings, she heard Mother say that

she gave Gallow the house on the 687 property.         Similarly, Patrick Layne

helped put an addition on the 687 property and, while doing construction at

the property, heard Mother say that they needed to get a second mortgage to

pay for the work. Finally, Gallow’s son, Zachary Gallow, testified that Mother

told him several times that the 687 property belonged to him and Gallow.

      The jury was free to judge the credibility of these witnesses, particularly

Stephanie Alexey and Patrick Layne, and credit Mother’s testimony that she

never told anyone that she gave Gallow the 687 property. N.T., 11/14/18, at


                                      -8-
J-A23039-20


128. Moreover, Zachary Gallow testified that Mother said the 687 property

was “basically me and my mom’s house.” N.T, 11/16/18, at 80. This is not

the same thing as Mother affirmatively stated that she transferred ownership

over to Gallow.      In fact, Zachary Gallow’s testimony was consistent with

Mother’s explanation that she eventually intended to sign over the 687

property to Gallow and her son before she died. N.T., 11/14/18, at 136.7

       Gallow also highlights a handwritten letter that was admitted at trial.

That letter, which was dated March 11, 2005, requested the title company to

issue Gallow another check because the first one was made out to the wrong

person. Mother admitted that she wrote the letter but claimed that Gallow

dictated it to her and that she was unaware of the purpose of the letter, which

did not reference the mortgage. N.T., 11/16/18, at 7-9. Gallow testified that

she signed the letter but claimed that she did not know what it was for because

Mother handled the whole process. Id. at 158-59. Again, the jury credited




____________________________________________


7 Mother admitted that there was an agreement in writing with Gallow that
the 687 property would pass to her and her son when she died, but this
agreement was destroyed in 2010 when there was a fire at Mother’s home.
N.T., 11/14/18, at 180. Gallow claimed that the agreement transferred
ownership but was never made official before the fire in 2010. N.T., 11/16/18,
at 192. Similar to the other points that Gallow raises in her sufficiency
argument, the jury was not obligated to credit her version.




                                           -9-
J-A23039-20


Mother’s testimony over Gallow’s and concluded that Mother did not know

about the 2005 mortgage at the time Gallow obtained it.8

       Finally, Gallow asserts that Mother must have known about the

mortgages because (1) she was aware of the renovations and construction on

the 687 property; and (2) she helped with bookkeeping at Gallow’s hair salon

and knew about her finances. Gallow’s Brief at 23. As to the construction,

Mother was aware of the construction on the 687 property but claimed that

she did not know it was being funded by mortgage proceeds. N.T., 11/14/18,

at 191. As to the bookkeeping, this is an argument that was properly directed

to the jury, who was free to believe or disbelieve, based on all the evidence

as to whether Mother knew about the mortgages. As discussed above, the

jury concluded that she did not, and we are bound under our standard for

sufficiency review not to disturb that determination.   Accordingly, Gallow’s

first claim fails.

                                           III.

       Next, in the alternative, Gallow argues that she should receive a new

trial because her convictions were against the weight of the evidence. Gallow



____________________________________________


8 In a special interrogatory in its verdict sheet, the jury found beyond a
reasonable doubt that Mother did not know about the mortgage before July
27, 2010, which was asked because of the statute of limitations for the
remaining charges. N.T., 11/16/18, at 214-15.




                                          - 10 -
J-A23039-20


preserved this claim in the trial court, raising it in her post-sentence motion.

See Pa.R.Crim.P. 607.9




____________________________________________


9 In Commonwealth v. Soto, 202 A.3d 80, 97 (Pa. Super. 2018), we
explained:

       A motion for a new trial based on a claim that the verdict is against
       the weight of the evidence is addressed to the discretion of the
       trial court. A new trial should not be granted because of a mere
       conflict in the testimony or because the judge on the same facts
       would have arrived at a different conclusion. Rather, the role of
       the trial judge is to determine that notwithstanding all the facts,
       certain facts are so clearly of greater weight that to ignore them
       or to give them equal weight with all the facts is to deny justice.
       It has often been stated that a new trial should be awarded when
       the jury’s verdict is so contrary to the evidence as to shock one’s
       sense of justice and the award of a new trial is imperative so that
       right may be given another opportunity to prevail.

       An appellate court’s standard of review when presented with a
       weight of the evidence claim is distinct from the standard of review
       applied by the trial court:

         Appellate review of a weight claim is a review of the exercise
         of discretion, not of the underlying question of whether the
         verdict is against the weight of the evidence. Because the
         trial judge has had the opportunity to hear and see the
         evidence presented, an appellate court will give the gravest
         consideration to the findings and reasons advanced by the
         trial judge when reviewing a trial court’s determination that
         the verdict is against the weight of the evidence. One of the
         least assailable reasons for granting or denying a new trial is
         the lower court’s conviction that the verdict was or was not
         against the weight of the evidence and that a new trial should
         be granted in the interest of justice.

(Citations and quotation marks omitted).


                                          - 11 -
J-A23039-20


      Gallow’s argument relies on her belief that Mother granted her

ownership of the 687 property and that she never intended to deceive anyone

in obtaining the mortgages.     Portraying herself as legally unsophisticated,

Gallow again emphasizes that her witnesses testified that Mother said she

gave ownership to Gallow.     Likewise, Gallow rehashes her argument that

Mother was involved in her finances and knew about the renovations to the

687 property. Gallow also dismisses the importance of the altered checks,

arguing that an intent to deceive cannot be inferred from the obvious

alterations which were meant for her attorney.

      After review of the record and under our deferential standard of review,

we find no abuse of discretion in the trial court’s decision to deny relief on

Gallow’s weight claim. Like her sufficiency argument, Gallow sidesteps the

Commonwealth’s evidence that she would not have been able to obtain the

mortgages without misrepresenting that she was “Patricia J. Gallow” under

the 1995 deed and was the record owner of the 687 property. Beyond that,

we do not find that the alleged brief comments by Mother that she “gave” the

house to Gallow overwhelm Mother’s own testimony that she never formally

transferred ownership of the 687 property over to Gallow.

      Moreover, Gallow’s speculation that Mother must have known about the

mortgages is just that—speculation. Significantly, in her brief, Gallow fails to

provide any record citations of evidence presented during trial clearly proving

that Mother learned of the mortgage proceeds while helping with the


                                     - 12 -
J-A23039-20


bookkeeping of Gallow’s hair salon. Finally, we find Gallow’s argument as to

the checks—that the incompetence and the obviousness of the alteration itself

proves that they were not submitted to deceive—to be unpersuasive.

Accordingly, no relief is due.

                                        IV.

      In her final claim, Gallow alleges that the trial court relied on an

improper factor in its sentence: her inability to pay restitution. Specifically,

Gallow observes that trial courts are prohibited from ordering imprisonment

“for failure to pay restitution if the failure results from the offender’s inability

to pay.” 18 Pa.C.S. § 1106(c)(2)(iii).

      Gallow’s claim implicates the discretionary aspects of sentencing. “The

right to appellate review of the discretionary aspects of a sentence is not

absolute, and must be considered a petition for permission to appeal.”

Commonwealth v. Buterbaugh, 91 A.3d 1247, 1265 (Pa. Super. 2014). To

determine whether an appellant has invoked our jurisdiction, we consider the

following four factors:

      (1) whether appellant has filed a timely notice of appeal; (2)
      whether the issue was properly preserved at sentencing or in a
      motion to reconsider and modify sentence; (3) whether
      appellant’s brief has a fatal defect; and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code.

Commonwealth v. Samuel, 102 A.3d 1001, 1006-07 (Pa. Super. 2014)

(citations omitted).




                                      - 13 -
J-A23039-20


       Gallow filed a timely appeal and preserved her sentencing issue in a

timely post-sentence motion. She has also included a statement of reasons

relied upon for this challenge to the discretionary aspects of this sentence as

required by Pa.R.A.P. 2119(f). Lastly, her allegation that the trial court relied

on an improper factor in sentencing raises a substantial question.             See

Commonwealth v. Downing, 990 A.2d 788, 792 (Pa. Super. 2010)

(concluding that the appellant’s “claim the trial court relied on an improper

factor raises a substantial question permitting review”).         We address the

merits of her claim.10

       The trial court’s comments at sentencing were as follows:

       I have considered all the sentencing alternatives that are available
       to me, including the imposition of no sentence all the way up to
       the imposition of total confinement. I find total confinement is
       warranted, it would otherwise depreciate the seriousness of the
       crime.

       Not only was the victim here your mother, but with the mortgage
       foreclosure action pending -- and your mother appears to me to
       be retired with very limited governmental benefit income coming
       in, she is going to lose that house. Because there are two
       mortgage foreclosure actions pending now, I see no way of
       paying off those amounts.



____________________________________________


10 “Sentencing is a matter vested in the sound discretion of the sentencing
judge, and a sentence will not be disturbed on appeal absent a manifest abuse
of discretion. In this context, an abuse of discretion is not shown merely by
an error in judgment. Rather, the appellant must establish, by reference to
the record, that the sentencing court ignored or misapplied the law, exercised
its judgment for reasons of partiality, prejudice, bias or ill will, or arrived at a
manifestly unreasonable decision.” Commonwealth v. Gonzalez, 109 A.3d
711, 731 (Pa. Super. 2015) (quotation omitted).

                                          - 14 -
J-A23039-20


N.T., 3/28/19, at 63 (emphasis added).

      Gallow’s argument relies on the trial court’s final comment, arguing that

the trial court decided to impose incarceration based on her inability to pay

the restitution. Gallow’s Brief at 32. Gallow’s argument, however, isolates

the comment from the trial court’s full explanation that it was relying on the

impact to Mother, not to mention the trial court’s finding that incarceration

was warranted so as not to lessen the seriousness of the offense.

      Under 42 Pa.C.S. § 9721(b), a sentencing court is statutorily required

to consider the following factors when imposing a sentence: the protection of

the public, the gravity of the offense as it relates to the impact on the life of

the victim and on the community, and the rehabilitative needs of the

defendant. Here, the trial court’s observation that Gallow is unable to pay off

the mortgages, when read in context, is an extension of its reasons for

imposing incarceration, namely, the impact that her actions had on her

Mother, which is proper under section 9721(b). Significantly, the trial court

recognized Gallow’s action not only deleteriously affected her very own

mother, but also had the impact of encumbering the 687 property with two

mortgages that may result in Mother losing the property. This being the case,

we cannot conclude that the trial court relied on an improper factor and abused

its discretion in sentencing Gallow to incarceration.

      Judgment of sentence affirmed.




                                     - 15 -
J-A23039-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2020




                          - 16 -